487 So. 2d 461 (1986)
Jane DOE, Individually and on Behalf of Her Minor Child, Susan DOE and Grandchild, Baby Boy Doe
v.
Dennis Eugene CRONAN, Jr. and Dennis Eugene Cronan, Sr.
No. 85-CA-506.
Court of Appeal of Louisiana, Fifth Circuit.
February 13, 1986.
Rehearing Denied May 16, 1986.
*462 Jacob Kansas and Andrew R. Davis, New Orleans, for plaintiffs-appellants.
W. Marvin Hall and C. Kelly Lightfoot, Metairie, for defendants-appellees.
Joseph R. Ward, Jr. and Joseph R. Martin, New Orleans, for defendant-appellee State Farm Fire and Cas. Co.
Before BOWES, GAUDIN and DUFRESNE, JJ.
GAUDIN, Judge.
This is a tort suit filed by an illegitimate minor, his teenaged mother and his grandmother against the alleged teenaged father of the child, the alleged grandfather and the alleged grandfather's insurance company. The defendants filed a motion for summary judgment, asking that these unusual demands be dismissed. The trial judge granted the motion.
On appeal, plaintiffs concede that as yet neither Louisiana's statutes nor its jurisprudence permit such suits; instead, general tort principles apply and that this action should be sustained.
The petition states that the alleged father, then almost 19 years of age, enticed the then 16-year-old mother into sexual intercourse, resulting in the subsequent birth of a baby boy.
This State does require fathers of illegitimate children to provide financial support but the instant suit does not seek such relief. Plaintiffs ask for damages for mental anguish, embarrassment, humiliation, pain and suffering, loss of earning capacity, medical expenses, etc.
Inasmuch as Louisiana has not recognized such tort claims, we cannot say that the trial judge erred in granting summary judgment. The authority for lawsuits as this must come from either the legislature or this State's Supreme Court.
We affirm, with appellants to pay costs.
AFFIRMED.